Detailed Action

Restriction/Election

The applicant has argued that all the claims belong to a single species [see applicant’s arguments pg. 9]. The examiner has found these arguments persuasive. Therefore, the restriction requirement has been withdrawn, and all the claims and the specification have been examined as a single species.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (10,577,923) in view of Tang (US-5,616,840).

In regards to claim 8, Nguyen teaches a method identifying a leak, comprising recording one or more acoustic signals as raw data [col. 1 L. 14-18, col. 2 L. 33-43].
Nguyen does not teach that the method is for static logging and that the method comprises estimating a Stoneley wave slowness; separating the Stoneley wave slowness in an up-going Stoneley wave and a down- going Stoneley wave.
On the other hand, Tang teaches a method to detect a leak for static logging comprising estimating a stoneley wave slowness [col. 1 L. 46-54, col. 2 L. 2-8, col. 6 L. 20-23]. Furthermore, Tang teaches that the method comprises separating the Stoneley wave slowness in an up-going Stoneley wave and a down- going Stoneley wave [col. 6 L. 11-23]. Also, Tang teaches that the method comprises estimating an amplitude of the up-going Stoneley wave and the down-going Stoneley wave and comparing the amplitude of the up-going Stoneley wave and the down-going Stoneley wave [col. 7 L. 66-67, col. 8 L. 1-5]. Tang further teaches that the method comprises identifying a location of the leak [col. 4 L. 29-35].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Tang’s teachings of using stoneley wave to determine the location of a leak in the method taught by Nguyen because it will permit the system to determine with greater accuracy the location of the leak.

In regards to claim 9, the combination of Nguyen and Tang, as applied in the rejection of claim 8 above, further teaches that the one or more acoustic signals are recorded by one or more receivers on an acoustic logging tool [see Nguyen col. 2 L. 33-35, see Tang col. 4 L. 21-25].

In regards to claim 10, the combination of Nguyen and Tang, as applied in the rejection of claim 9 above, further teaches that the leak can be uphole from the acoustic logging tool [see Nguyen fig. 6]. Furthermore, the combination teaches that the system compares the amplitude of the up-going Stoneley wave and the down-going Stoneley wave [see Tang col. 7 L. 66-67, col. 8 L. 1-5]. It is inherent that at some point during logging the amplitude of the up-going Stoneley wave will be less than the amplitude of the down-going Stoneley wave.

In regards to claim 11, the combination of Nguyen and Tang, as applied in the rejection of claim 9 above, further teaches that the leak can be downhole from the acoustic logging tool [see Nguyen fig. 10]. Furthermore, the combination teaches that the system compares the amplitude of the up-going Stoneley wave and the down-going Stoneley wave [see Tang col. 7 L. 66-67, col. 8 L. 1-5]. It is inherent that at some point during logging the amplitude of the up-going Stoneley wave will be greater than the amplitude of the down-going Stoneley wave.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (10,577,923) in view of Tang (US-5,616,840) as applied to claim 8 above, and further in view of Applicant’s Admitted Prior Art (AAPA)

In regards to claim 12, the combination of Nguyen and Tang, as applied in the rejection of claim 8 above, teaches that the acoustic signals are recorder by acoustic receivers [see Nguyen col. 2 L. 33-35, see Tang col. 4 L. 21-25]. However, the combination does not teach that the acoustic receivers is a fiber distributed acoustic sensor.
On the other hand, AAPA teaches that it is well known in the art that a fiber distributed acoustic sensor can be used as acoustic receivers in a logging tool [see applicant’s specification par. 0002 L. 1-5].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use AAPA’s teachings of using a fiber distributed acoustic sensor as acoustic receivers in the method taught by the combination because a fiber distributed acoustic sensor will permit to record the acoustic signals with great accuracy.


Claim(s) 13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (10,577,923) in view of Tang (US-5,616,840) and Tang et al. (US-7,970,544) hereinafter Tang544.

In regards to claim 13, Nguyen teaches a system for identifying a leak in a casing string [col. 1 L. 14-18 and L. 23-25]. Nguyen teaches that the system comprises an acoustic logging tool comprising an acoustic array connected to the acoustic logging tool, wherein the acoustic array comprises one or more receivers, wherein the one or more receivers are configured to record one or more acoustic signals [fig. 15 element 1018, col. 2 L. 33-35, col. 2 L. 44-47]. Furthermore, Nguyen teaches that the acoustic logging tool comprises a conveyance connected to at least one end of the acoustic logging tool [fig. 15]. Nguyen further teaches that the system comprises an information handling system connected to the acoustic logging tool configured to identify the leak [fig. 13, col. 9 L. 5-13, col. 10 L. 28-31].
Nguyen does not teach that the leak is identified using stoneley waves and direct arrival wave.
On the other hand, Tang teaches that the leak can be identified by identifying a leakage induced Stoneley wave, by identifying a direct arrival wave, and by comparing the leakage induced Stoneley wave and the direct arrival wave [col. 4 L. 23-35, col. 7 L. 66-67, col. 8 L. 1-4].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Tang’s teachings of using stoneley wave and direct arrival wave to determine the location of a leak in the system taught by Nguyen because it will permit the system to determine with greater accuracy the location of the leak.
The combination of Nguyen and Tang does not teach that the logging tool comprises one or more stabilizers connected to the acoustic logging tool.
On the other hand, Tang544 teaches that the logging tool comprises one or more stabilizers connected to the acoustic logging tool [col. 1 L. 62-67].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Tang’s teachings of using stabilizers in the system taught by the combination because it will permit the logging tool to maintain a centralized position.
 

In regards to claim 18, the combination of Nguyen, Tang and Tang544, as applied in the rejection of claim 13 above, further teaches estimating a stoneley wave slowness [see Tang col. 1 L. 46-54, col. 2 L. 2-8, col. 6 L. 20-23]. Furthermore, the combination teaches separating the Stoneley wave slowness in an up-going Stoneley wave and a down- going Stoneley wave [see Tang col. 6 L. 11-23]. Also, the combination teaches that the method comprises estimating an amplitude of the up-going Stoneley wave and the down-going Stoneley wave and comparing the amplitude of the up-going Stoneley wave and the down-going Stoneley wave [see Tang col. 7 L. 66-67, col. 8 L. 1-5]. The combination further teaches that the method comprises identifying a location of the leak [see Tang col. 4 L. 29-35].  

In regards to claim 19, the combination of Nguyen, Tang and Tang544, as applied in the rejection of claim 9 above, further teaches that the leak can be downhole from the acoustic logging tool [see Nguyen fig. 10]. Furthermore, the combination teaches that the system compares the amplitude of the up-going Stoneley wave and the down-going Stoneley wave [see Tang col. 7 L. 66-67, col. 8 L. 1-5]. It is inherent that at some point during logging the amplitude of the up-going Stoneley wave will be greater than the amplitude of the down-going Stoneley wave.

In regards to claim 20, the combination of Nguyen, Tang and Tang544, as applied in the rejection of claim 18 above, further teaches that the leak can be uphole from the acoustic logging tool [see Nguyen fig. 6]. Furthermore, the combination teaches that the system compares the amplitude of the up-going Stoneley wave and the down-going Stoneley wave [see Tang col. 7 L. 66-67, col. 8 L. 1-5]. It is inherent that at some point during logging the amplitude of the up-going Stoneley wave will be less than the amplitude of the down-going Stoneley wave.

Allowable Subject Matter

Claim(s) 1-7 is/are allowed.

In regards to claim 1, Nguyen (US-10,577,923) teaches a method for identifying a leak comprising recording one or more acoustic signals and using the recorded signals to identify a location of the leak [col. 1 L. 14-18, col. 2 L. 33-42].
Tang (US-5,616,840) teaches a method for identifying a leak by using stoneley waves [col. 1 L. 46-54, col. 4 L. 19-27 and L. 31-35]. 
However, the cited prior art does not teach either by anticipation or combination the following limitations: identifying a difference between the amplitude of the up-going Stoneley wave and the down-going Stoneley wave; summing the amplitude of the up-going Stoneley wave and the down-going Stoneley wave to form an amplitude summation curve; and identifying a location of the leak.

In regards to claims 2-7, the claims are allowed due to their dependency on allowed claim 1.

Claim(s) 14-17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regards to claim 14, the prior art cited in this office action does not teach either by anticipation or combination the following limitations: identifying a difference between the amplitude of the up-going Stoneley wave and the down-going Stoneley wave; summing the amplitude of the up-going Stoneley wave and the down-going Stoneley wave to form an amplitude summation curve; and identifying a location of the leak.

In regards to claims 15-17, the claims are allowed due to their dependency on claim 14.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685